Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

FINAL REJECTION
The objection  to claim 10 and the rejection under 35 USC 112 (b) are withdrawn in view of the amendments to the claims. 

Claim Rejections

Claim Rejections - 35 USC §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 13-15 and 17-18 are rejected under 35 USC 102 (a((2) as being anticipated by Son et al (US 2019/0312336) in view of Yatsenko et al (US 9,742,451).

Regarding to claim 1, 13 and 17, Son et al disclose the circuit as shown on Figure 2-5 comprising:
-a first antenna terminal (1) connected to a first antenna (210);
-a second antenna terminal (2) connected to a second antenna (220);
-    a switch (242) comprising a plurality of first side terminals and a plurality of second side terminals opposite to the first side terminals, each of the first side terminals being connected to one of the first antenna terminal (1) and the second antenna terminal (4);
-a first filter (231) connected to the first antenna terminal, and having a passband of a first frequency band (LB);
-a second filter (232) connected to the first antenna terminal, and having a passband of a second frequency band (1V1 B1);
-an inherent third filter from (254, see 531 on Figure 5) connected to one of the second side terminals and configured to be connected to one of the first antenna terminal and the second antenna terminal, and having a passband of a third frequency band (MB2); and
-    an inherent fourth filter from (253, see 531 on Figure 5) connected to one of the second side terminals and configured to be connected to one of the first antenna terminal and the second antenna terminal, and having a passband of a fourth frequency band (HB);
- a fifth filler (233).
Regarding claims 2 and 14, wherein the first side terminals include a first terminal (1) connected
to the first antenna terminal, and a second terminal connected to the second antenna terminal, and the second side terminals include a third terminal connected to the inherent third filter, and a fourth terminal connected to the inherent fourth filter, see Figure 2.

Regarding claim 4. wherein one of the third terminal and the fourth terminal is inherently connected to no more than one of the first connector and the second connector.
Regarding claim 5, wherein the second end of the first connector is inherently connected to the third terminal, and the second end of the second connector is connected to the fourth terminal.
 Regarding claim 6, wherein the second end of the first connector is inherently connected to the fourth terminal, and the second end of the second connector is connected to the third terminal.
          Son et al disclose the circuit with all limitations of the claimed invention as stated above but fails to disclose that:
-the first filter comprising an inductor-capacitor filter; a second filter connected to the first antenna terminal, the second filter comprising an inductor-capacitor filter; the third filter comprising a bulk acoustic wave filter; and the fourth filter comprising an inductor-capacitor filter as called in claim 1 and 13 and 17.
- a fifth filter (233) disposed between the first antenna terminal and the first terminal, and configured to provide attenuation characteristics of 40 dB or more to the third filter and the fourth filter as combined in claims 9-10.
-the first filter is configured to support cellular communications in a sub-6GHz band, the second filter is configured to support Wi-Fi communications in a 5GFlz band, the third filter 
          Nevertheless, Yatsenko suggests to employ the LC filter (350) and the bulk acoustic filter ((370) as shown on Figure 3 for making the system more efficient (for example, using different front-end modules for low and high cell bands), the acoustic notch filter can be separated into two or more narrower frequency ranges, see the paragraph 006.
         It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ the LC filter and the bulk acoustic filter as suggested by Yatkenko in the circuit of Son et al for the purpose of making the system more efficient. Since the LC filter can be combined with the acoustic filter, lacking of showing of any criticality, selecting which filter of Son et al for LC type and acoustic type is considered to be a matter of a design expedient for an engineer that would have been obvious at the time of the invention.
Also,  a skilled artisan realizes that the circuit of Son et al is the smart phone, the antennas operate at the frequencies bands in GHZ with the filters supporting for these bands. Thus, selecting the optimum frequency bands for the circuit of Son et al as claimed is considered to be a matter of a design expedient for an engineer depending upon the particular application in which the circuit of Son is to be used. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to select the optimum frequency bands for the circuit of Son et al for the purpose of accommodating with requirement of a predetermines system. Also, lacking of showing any criticality selecting the fifth filter (233) of Son et al to provide an optimum attenuation as claimed for 
Regarding claim 18, wherein the first filter supports cellular communications in a 3.3GHz to 4.2GHz band (n77 band) or in a 3.3GHz to 3.8GHz band (an n78 band), the second filter supports Wi-Fi communications in a 5.15GHz to 5.950GHz band,  the third filter supports Wi-Fi communications in a 2.4GHz to 2.4835GHz band, and 
the fourth filter supports cellular communications in a 1,7GHz to 2.0GHz band (LTE MB) or in a 2.3GHz to 2.7GHz band (LTE HB).

Claims 7-8 and 16 are rejected under 35 USC 103 (b) as being unpatentable over by Son et al (US 2019/0312336) in view of in view of Yatsenko et al (US 9,742,451) and a further in view of   Krauska (US 2017/0045603).
Son et al in view of Yatsenko et al disclose the circuit with all limitations of the claimed invention as stated above but fails to disclose that:
- the switch comprises a fifth terminal connected to a matching network providing an open state, with respect to a signal path among the first antenna terminal, the first filter, and the second filter as called for in claims 7-8 and 16.
Nevertheless, Krauska suggests to employ the switching circuit (309) as shown on Figure 3 having extra terminals to provide connections for the unlabeled impedance terminators or the impedance matching circuits to absorb power reflection from cutting off of input signals since at RF/microwave field, an input signal from a source is off or (open state), reflection power would be reflected back to the source when it is cut off (open state) and impedance terminator would absorb this power when is used.


Response to Applicant’s Arguments
                The applicant argues that  Son fails to disclose that any of the first filter 231, the second filter 232, and the MB2 RF block 253 include an inductor-capacitor filter. Son also fails to disclose that the FIB RF block 254 includes a bulk acoustic wave filter. The arguments are not persuasive because employing the LC filter and the bulk acoustic filter for providing more efficiency is suggested by Yatkenko  as stated above and selecting which filter of Son et al for LC type and acoustic type is considered to be a matter of a design expedient for an engineer that would have been obvious at the time of the invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.

/DINH T LE/            Primary Examiner, Art Unit 2842